Appellant has filed a motion to transfer this case to the Court en Banc, on the ground that a Federal question is involved, "to-wit the construction and application of the BoilerTransfer  Inspection Act, 45 U.S.C.A. 23 and the Federalto Banc.  Employers Liability Act, 45 U.S.C.A. 51-59." Appellant cites Section 4 of the Amendment of 1890 of Article Six of the Constitution of Missouri. The motion was taken with the case.
This identical question was presented to and disposed of by this court in the case of McAllister v. St. Louis Merchants' Bridge Term. Ry. Co., 25 S.W.2d l.c. 792. On the authority of that case and the reasons there assigned, the motion to transfer is denied.